              Case 3:21-cv-03778-CRB Document 22 Filed 07/26/21 Page 1 of 3



 1    CERA LLP                                            DURIE TANGRI LLP
      Solomon B. Cera (SBN 099467)                        Ragesh K. Tangri (SBN 159477)
 2    Thomas C. Bright (SBN 169713)                       rtangri@durietangri.com
      Pamela A. Markert (SBN 203780)                      Joseph C. Gratz (SBN 240676)
 3
      595 Market Street, Suite 1350                       jgratz@durietangri.com
 4    San Francisco, CA 94105                             Annie A. Lee (Sbn 328802)
      Telephone: (415) 777-2230                           alee@Durietangri.Com
 5    Email: scera@cerallp.com                            217 Leidesdorff Street
      Email: tbright@cerallp.com                          San Francisco, CA 94111
 6    Email: pmarkert@cerallp.com                         Telephone: 415-362-6666
 7
      Attorneys for Plaintiffs and the Proposed Class     DURIE TANGRI LLP
 8                                                        Allyson R. Bennett (SBN 302090)
                                                          abennett@durietangri.com
 9                                                        953 East 3rd Street
10                                                        Los Angeles, CA 90013
                                                          Telephone: 213-992-4499
11
                                                          Attorneys for Defendant Instagram, LLC
12
13
                                   UNITED STATES DISTRICT COURT
14
                                 NORTHERN DISTRICT OF CALIFORNIA
15
16
17                                                           )    Case No. 3:21-cv-03778-CRB
      ALEXIS HUNLEY and MATTHEW SCOTT                        )
18    BRAUER, Individually and On Behalf of All              )    JOINT STIPULATION FOR
      Others Similarly Situated,                             )    MODIFICATION OF BRIEFING AND
19
                                                             )    HEARING SCHEDULE ON
20                                   Plaintiffs,             )    DEFENDANT INSTAGRAM, LLC’S
                                                             )    MOTION TO DISMISS
21                   V.                                      )
22                                                           )
      INSTAGRAM, LLC,                                        )
23                                                           )
                                                             )
24                                   Defendant.              )
                                                             )
25
26
27
28


     JOINT STIPULATION FOR MODIFICATION OF BRIEFING AND HEARING
     SCHEDULE                                                                  CASE NO. 3:21-cv-03778-CRB
              Case 3:21-cv-03778-CRB Document 22 Filed 07/26/21 Page 2 of 3




 1          Plaintiffs Alexis Hunley and Matthew Scott Brauer, individually and on behalf of all others

 2   similarly situated (“Plaintiffs”), and defendant Instagram, LLC (“Instagram”) (jointly, the “Parties”),

 3   through their undersigned counsel, hereby respectfully submit the following Stipulation for

 4   Modification of Briefing and Hearing Schedule pursuant to Civil L.R. 6-2 and Rule 16(b)(4) of the

 5   Federal Rules of Civil Procedure. The stipulated request, if granted, would extend the time for

 6   Plaintiffs to file their opposition to Instagram’s motion to dismiss to August 23, 2021 and for

 7   Instagram to file its reply in support of its motion to dismiss to September 14, 2021, with a hearing

 8   held on October 14, 2021 (subject to the Court’s availability). This stipulated request, if granted,

 9   would not affect any other pending deadlines.

10                                                 RECITALS

11          WHEREAS this action was filed in this Court on May 19, 2021 (ECF 1); and

12          WHEREAS pursuant to Civil L.R. 6-2(a)(2), the Parties previously stipulated that Defendant

13   would have until July 16, 2021 to respond to Plaintiffs’ complaint (ECF No. 14);

14          WHEREAS the Court previously set a Case Management Conference for October 8, 2021

15   (ECF No. 13).

16                                               STIPULATION

17          Now, therefore, pursuant to Civil L. R. 6-1 and 6-2, the Parties jointly stipulate to and request

18   Court approval of the following schedule for further briefing and the hearing date on Instagram’s

19   motion to dismiss:

20
                                 Event                                        Proposed Deadline
21
     Opposition to motion to dismiss (currently due, July 30,        August 23, 2021
22   2021)
23   Reply in support of motion to dismiss (currently due            September 14, 2021
     August 6, 2021)
24
     Hearing on motion to Dismiss (currently August 26, 2021)        October 14, 2021
25
26          The parties further stipulate that the Rule 26(f) conference of counsel will be held no more than
27   fourteen (14) and no less than seven (7) days before defendant Instagram is required to file its answer.
28
                                                          1
     JOINT STIPULATION FOR MODIFICATION OF BRIEFING AND HEARING
     SCHEDULE                                                                      CASE NO. 3:21-cv-03778-CRB
              Case 3:21-cv-03778-CRB Document 22 Filed 07/26/21 Page 3 of 3




 1          The parties further respectfully request that the Case Management Conference scheduled for

 2   October 6, 2021 be continued to a date following the proposed October 14, 2021 hearing on defendant

 3   Instagram’s motion to dismiss and that the Court reset the time for filing a case management

 4   conference statement to seven (7) days before any new conference date.

 5   DATED: July 26, 2021                                 Respectfully submitted,

 6    CERA LLP                                            DURIE TANGRI LLP
 7
 8    By: /s/ Solomon B. Cera                             By: /s/ Joseph C. Gratz
             Solomon B. Cera                                     Joseph C. Gratz
 9
      Attorneys for Plaintiffs
10    and the Proposed Class                              Attorneys for Defendant Instagram, LLC
11
12                       ATTESTATION PURSUANT TO CIVIL LOCAL RULE 5-1(i)(3)
13          Pursuant to Civil L.R. 5-1(i)(3), I attest that concurrence in the filing of this document has been
14   obtained from each of the signatories hereto.
15
16                                                       By:       /s/ Solomon B. Cera
                                                                       Solomon B. Cera
17
                                                         Attorneys for Plaintiffs and the Proposed Class
18
19                                           [PROPOSED] ORDER
20          Having considered the Stipulation filed by the Parties, and for good cause shown, the Court
21   hereby approves the proposed Stipulation and adopts the briefing and hearing schedule provided
22   therein. PURSUANT TO STIPULATION, IT IS SO ORDERED.
23
24   Dated: July __, 2021
                                                                    Hon. Charles R. Breyer
25                                                                  United States District Judge
26
27
28
                                                          2
     JOINT STIPULATION FOR MODIFICATION OF BRIEFING AND HEARING
     SCHEDULE                                                                       CASE NO. 3:21-cv-03778-CRB
